Appellant appeals from a conviction in the District Court of Hale County, sitting as a Juvenile Court and rendering a judgment finding appellant guilty of being a delinquent child, and ordering him confined in the State Industrial School for Boys, at Gatesville. The judgment recites that a jury was waived, and appellant found guilty of being a delinquent child.
A motion for a new trial was made and overruled, and the case, as brought here, presents but one point, to wit: that the complaint filed against appellant shows him to be guilty of a felony, and that in a felony case a jury cannot be waived. Under our statutes, a charge against one of being a delinquent child. is not a felony, and a jury can be waived. This identical question was before this Court in the companion case of Allen Lee v. The State, decided at a former day of this term adversely to the contention of appellant.
No error appearing in the record, the judgment of the trial court is affirmed.
Affirmed.